DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 6/30/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 2/17/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17, 18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (US 2018/0114740).

    PNG
    media_image1.png
    551
    519
    media_image1.png
    Greyscale

Regarding claim1, Liu discloses:
A package structure, comprising: 
an electronic device (310, ¶0031);  
a heat spreader (370, ¶0033);
an intermediate layer (360, ¶0033) interposed between the electronic device and the heat spreader, wherein the intermediate layer includes a sintered material (¶0033); and  
an encapsulant (390) encapsulating the electronic device (310).
Regarding claim 2, Liu further discloses:
wherein the intermediate layer (360) is a thermal interface material (¶0034).
Regarding claim 17, Liu discloses:
A manufacturing method, comprising:
(a) providing an intermediate layer (360) on a heat spreader (370); 
(b) attaching at least one electronic device (310, 340) on the intermediate material (360); and 
(c) sintering the intermediate material (360, ¶0033).
Regarding claim 18, Liu further discloses:
(d) forming an encapsulant (390) to encapsulate the at least one electronic device (310, 340) and the intermediate layer (360).
Regarding claim 20, Liu further discloses:
wherein the intermediate layer (360) is a thermal interface material (¶0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claims 8 and 11, Liu does not disclose the claimed limitations, However, Applicant is advised that wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, differences in Young’s modulus and thermal conductivity does not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05 II.  Therefore, the limitations are considered met.
Allowable Subject Matter
Claims 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art does not disclose “a reinforcement layer  covering the first electronic device, the second electronic device and a gap between the first electronic device and the second electronic device, wherein the reinforcement layer includes a sintered material; and a wiring structure electrically connected to the first electronic device and the second electronic device” in combination with the remaining claimed features.
Claims 3-7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose “wherein the electronic device includes a plurality of electrical contacts, and a surface of the encapsulant is substantially coplanar with a plurality of surfaces of the electrical contacts” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “wherein a portion of the electronic device is embedded in the intermediate layer” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899